Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147812                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  RONALD CANNON,                                                                                                      Justices
           Plaintiff,
  v                                                                 SC: 147812
                                                                    AGC: 0521-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
           s1216
                                                                               Clerk